Citation Nr: 0728709	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus with 
calluses and blisters of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active service from August 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was previously remanded to the RO, via the Appeals 
Management Center (AMC), in May 2004, March 2005, and again 
in November 2006 for additional development of the record.  
For reasons set fourth below, the issue on appeal has been 
restated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  

REMAND

In December 1998, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for pes planus, calluses 
and blisters of the feet.  The decision did not reference the 
date of the final prior decision nor did it reference when 
the veteran received notice of the alleged prior final 
decision.  These documents are not of record.  The veteran's 
original claims folder is missing and has been rebuilt.  The 
veteran's claim has been remanded three times in order for VA 
to contact the veteran to request that he provide any 
relevant evidence he had in his possession including copies 
of service medical records, the original rating decision and 
the notice letter sent by VA pertaining to that claim.  The 
Board specifically noted that it could not determine whether 
new and material evidence has been received if there was no 
evidence of record showing a date on which a prior rating 
decision became final.  The instructions included in the 
March 2005 and November 2006 Board remands specifically 
directed the AMC to adjudicate the veteran's claim on the 
merits as if there were no prior final denial if the original 
final rating could not be identified by date and content, or 
notice thereof to the veteran could not be document.  The 
evidence sought by the Board in its three prior remands has 
not been obtained.  

The Board finds that three attempts to obtain the requisite 
information without significant results demonstrates that the 
required information will not be produced.  The Board does 
not see any indication that a fourth remand would produce any 
different result to obtain the required information.  
Therefore, the AMC must adjudicate the veteran's claim on the 
merits as if there were no prior decision with regard to the 
claim of service connection for pes planus with calluses and 
blisters on the feet as directed by the Board in its March 
2005 and November 2006 remands.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure compliance with 
all notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations.  This notice must be for 
appropriate for a service connection claim 
and not for a new and material evidence to 
reopen claim.  

2.  The AMC must adjudicate the veteran's 
claim of entitlement to service connection 
for pes planus with calluses and blisters 
on the feet on the merits, as if there was 
no prior final decision.  

3.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and provided an 
opportunity to respond.  


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

